FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims and Non-Compliant Amendment
2.	This action is in response to papers filed 10 December 2021 in which claim 1 was amended, no claims were canceled, and new claims 35-26 were added.  
However, Applicant’s amendments fail to comply with 37 CFR 1.121 for the following reason(s):  claims 10 and 19 are marked as “withdrawn,” but should be marked as “previously presented.”
It is emphasized that Applicant’s response filed 10 December 2006 has been considered in the interest of customer service and compact prosecution.  However, for the response to this Office Action to be complete, Applicant is REQUIRED to file amendments that are compliant with 37 CFR 1.121.   Failure to comply with this requirement will be considered nonresponsive.  
All previous rejections are maintained and are reiterated below.  Applicant’s arguments are fully addressed below.  

3.	Claims 1-6, 8-10, 19, 22, and 34-36 are under prosecution. 

4.	This Office Action includes new rejections necessitated by the amendments.
Information Disclosure Statement


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





8.	Claims 1-6, 19, 22, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Korlach et al (U.S. Patent Application Publication No. US 2009/0208957 A1, published 20 August 2009), Rigatti et al (U.S. Patent Application Publication No. US 2013/0281306 A1, published 24 October 2013), Sugnet et al (U.S. Patent Application Publication No. US 2014/0093881 A1, published 3 April 2014), and Smith et al (J. Appl. Physics, vol. 93, pages 6864-6866, published online 9 May 2003) as evidenced by, or, alternatively, further in view of Banerjee et al (U.S. Patent Application Publication No. US 2010/0111768 A1, published 6 May 2010) and, as applied to claim 22, as evidenced by Chu et al (U.S. Patent Application Publication No. US 2010/0323573 A1, published 23 December 2010) and Liu (U.S. Patent Application Publication No. US 2008/0153135 A1, published 26 June 2008).
	Regarding claim 1, Korlach et al teach sequencing methods (Abstract) comprising performing sequencing reactions using an apparatus, in the form of an array, wherein the sequencing reactions are performed at defined sites on a substrate (i.e., the claimed designated spaces of the claimed apparatus; paragraph 0161).  The designated spaces are arrays of ZMWs, which are holes having walls (paragraphs 0004 an o0167), thus, the spaces created by the thickness of walls between the holes are the claimed interstitial spaces.  The reactions are monitored using magnetoresistance sensors within (i.e., proximal to) the defined array sites (e.g., the zero mode waveguides; paragraphs 0004 and 0011).  Korlach et al further teach the template molecules within the designated spaces have a nucleotide incorporated by a polymerase in a manner that cleaves a label moiety after extension (paragraph 0032), wherein the label is a magnetic particle (paragraph 0008), wherein each nucleotide has a different magnetic label (paragraph 0128), and thus is coupled to a particle having respective magnetic properties.  The extension forms complementary strands (paragraphs 0032 and 0065), and is performed in a multiplex fashion (paragraph 0125); thus, a plurality of extension events are performed.  Korlach et al also teach electrical resistance changes are detected as a result of the magnetic properties (paragraph 0111) when the magnetic particles are released (paragraph 0118).  Korlach et al teach multiple different enzymatic reactions (i.e., nucleotide extensions) are monitored on a single surface at once (paragraph 0161); thus, a plurality of complementary strands are grown by the polymerase in each of the designated areas.   Korlach et al also teach the method detects genetic characteristics, in the form of sequence information (paragraph 0022), and that the methods have the added advantage of allowing a simple readout of multiple reactions at once (paragraph 0161). Thus, Korlach et al teach the known techniques discussed above.	
While Korlach et al teach the use of amplification chambers as solid surfaces in the apparatus (paragraph 0167), Korlach et al do not teach the extension reaction are part of sequencing by synthesis reactions, or clonal clusters. 
However, Rigatti et al teach methods utilizing immobilized primers for cluster amplification to generate clusters of clonal amplicons, with are then subjected to sequencing by synthesis (paragraph 0229).  Rigatti et al also teach the primers are in spatially segregated sites (paragraphs 0125, 0271) in a device (i.e., flow cell), and that the amplicons (i.e., clonal clusters comprising sequences corresponding to the single stands that were amplified) are attached to a surface of a substrate (paragraphs 0228-0229), as well as covalent attachment (paragraph 0255).  Rigatti et al further teach the sequencing is performed in parallel to a plurality of target nucleic acids (paragraph 0070); thus, a plurality of SBS events are conducted to grow a plurality of strands in each of the clonal clusters.  Rigatti et al also teach removing (i.e., cleaving) the labels from nucleotides (paragraph 0048), that the labels are magnetic labels (paragraph 0190),and that the methods have the added advantage of optimizing cluster density while simultaneously avoiding overcrowding on the substrate (paragraph 0229).  Thus, Rigatti et al teach the known techniques discussed above.
It is also noted that U.S. Patent Application No. 12/295,337 is incorporated by reference into Rigatti et al (paragraph 0244).   The ‘337 Application is the prior art of Banerjee et al, which teaches methods of flowing polymerase and labeled nucleotides (paragraph 0065) and the use of attached primers (paragraph 0231).  Banerjee et al also teach the use of amplified clonal clusters (paragraph 0055) in sequencing by synthesis analysis (paragraph 0201).  Thus, Rigatti et al, via Banerjee et al, teach the limitations discussed above.
Alternatively, Banerjee et al teach the methods have the advantage of providing fast, reliable sequencing of nucleic acids (paragraph 0006).
It is also noted that Banerjee et al further teach nucleotides having blocking moieties attached to labels (e.g., fluorophores; paragraph 0010), as well as removal of the blocking agent after incorporation (paragraph 0066), which results in the removal of the label.
While Rigatti et al teach the flowing of reagents (paragraph 0297) including polymerases (paragraph 0065 of Banerjee et al), neither Korlach et al, Rigatti et al, nor, alternatively Banerjee et al, teach flowing a polymerase in the fluid over designated spaces.
	However, Sugnet et al teach a method of sequencing by synthesis (paragraph 0308), comprising use of an array of sensors (e.g., chemFETs) each having a clonal nucleic acid template therein (paragraph 0064) which has been amplified (paragraph 0678).  The array comprises designates spaces (e.g., wells) having the nucleic acids therein with interstitial spaces separating the wells (e.g., Fig. 33B-1 and paragraph 0514), and the templates are immobilized (paragraph 0058).  Sugnet et al also teach flowing a fluid comprising labeled nucleotides as well as a polymerase over the templates (paragraphs 0046, 0113, 0322 and Figure 8).  Sugnet et al also teach the method has the added advantage of allowing the controlled and ordered introduction of the sequencing agents and wash solutions (paragraph 0322).  Thus, Sugnet et al teach the known techniques discussed above.
While Korlach et al teach separately accessing locations for detection (paragraph 0070) and that arrays of magnetoresistive (i.e., GMR) sensors are a platform for immobilization (paragraph 0121), and that a sensor is comprised within a confinement (i.e., zero mode waveguide; paragraph 0012), and while Sugnet et al teach each well is aligned over a sensor (paragraph 0496), neither  Korlach et al, Rigatti et al, Sugnet et al, nor, alternatively, Banerjee et al explicitly teach each designated area has its own magnetically responsive sensor.
However, Korlach et al teach the magnetoresistive (i.e., GMR) sensor is prepared using the techniques of Smith et al.  Smith et al teach arrays of magnetoresistance sensors spaced in a single chip for use as biosensors, which have the added advantage of providing precision position sensing (Abstract).  Thus, Smith et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Korlach et al, Rigatti et al, Sugnet et al, and Smith et al and, alternatively, Banerjee et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	Allowing a simple readout of multiple reactions at once as explicitly taught by Korlach et al (paragraph 0161);
B.	Optimizing cluster density while simultaneously avoiding overcrowding on the substrate as explicitly taught by Rigatti et al (paragraph 0229);   
C.	Allowing the controlled and ordered introduction of the sequencing agents and wash solutions as explicitly taught by Sugnet et al (paragraph 0322);
D.	Providing precision position sensing as explicitly taught by Smith et al (Abstract); and, alternatively, 
E.	Providing fast, reliable sequencing of nucleic acids as explicitly taught by Banerjee et al (paragraph 0006).
In addition, it would have been obvious to the ordinary artisan that the known techniques of Korlach et al, Rigatti et al, Sugnet et al, and Smith et al, and, alternatively, Banerjee et al could have been combined with predictable results because the known techniques of the cited references predictably result in useful steps for magnetic detection and sequencing of nucleic acids.
	Regarding claim 2, the method of claim 1 is discussed above.  Korlach et al teach magnetoresistive sensors (paragraph 0011), as do Smith et al (Abstract).  Thus, each sensor includes a magnetoresistive sensor.
	Regarding claim 3, the method of claim 1.  Korlach et al teach the detection analyzes detected changes in electrical resistance (paragraph 0111) based on release of the magnetic labels (paragraph 0105), as well as using software for pattern recognition for signal interpretation and analysis (paragraph 0159) and reading multiple reactions at once (paragraph 0161).  Thus, it would have been obvious to determine the genetic characteristic based on the changes in electrical resistance to see if a designated pattern is obtained from each of the designated spaces.
	Regarding claim 4, the method of claim 1 is discussed above.  Korlach et al teach each nucleotide (i.e., ligand) has a different combination of labels wherein each nucleotide has a different magnetic label (paragraph 0128), wherein the labels are nanoparticles (paragraph 0106).   Rigatti et al also teach each differential labeling of each nucleotide (e.g., paragraph 0168; see also paragraph 0065 of Banerjee et al)
	Regarding claim 5, the method of claim 4 is discussed above.  Korlach et al teach the particles are single molecule magnets (paragraph 0010).
Regarding claim 6, the method of claim 1 is discussed above.  Korlach et al teach the labels are releasable attached to the gamma phosphate (paragraph 0076), wherein the labels are nanoparticles (paragraph 0106), and that polymerase releases the label (paragraphs 0039-0040).  Rigatti et al also teach attachment of labels to the gamma phosphate (paragraph 0191; see also paragraph 0010 of Banerjee et al).
Regarding claim 19, the method of claim 1 is discussed above.  Korlach et al teach each of the four different nucleotides is labeled with a different magnetic label (paragraph 0009). Rigatti et al also teach each differential labeling of each nucleotide (e.g., paragraph 0168; see also paragraph 0065 of Banerjee et al).
Regarding claim 22, the method of claim 1 is discussed above.  Korlach et al teach the designated spaces (i.e., wherein the reactions occur) are coated with gelatin (paragraph 0166), which is hydrophilic as evidenced by paragraph 0078 of Chu et al.
In addition, Sugnet et al teach the support (i.e., wherein the reactions take place) is coated with polyethylene glycol, which is hydrophilic as evidenced by paragraph 0078 of Chu et al.
It is also noted that Banerjee et al teach attachment of nucleic acids to a substrate using polyacrylamide hydrogels (paragraph 0062), which are hydrophilic as evidenced by Liu (paragraph 0058).
Regarding claim 34, the method of claim 1 is discussed above.
Korlach et al teach the nucleotides are labeled with labels that are cleaved away, thereby permitting further extension (paragraph 0032); thus, the labels prevent polymerase extension.  Sugnet et al also teach blocked nucleotides (paragraph 0158)
Rigatti et al teach reversible terminator nucleotides (paragraph 0005), which are removed (paragraphs 0010 and 0148), as well as cleavable labels (paragraph 0023), which are removed followed by addition of a reversibly terminated nucleotide (paragraph 0040), wherein terminated nucleotide has a blocking group coupled to cleavable dye, utilizing methods described in Banerjee et al (paragraph 0244).  Banerjee et al teach nucleotides have blocking moieties coupled to fluorophores, which are removed (i.e., cleaved; paragraph 0010).  Thus, Rigatti et al, via Banerjee et al, teach the claimed limitations described above. 
Regarding claim 35, the method of claim 1 is discussed above.  Rigatti et al teach a network of (i.e., more than one) channels for flowing reagents to spatially segregated reaction sites (paragraph 0271), as well as the flowing of labeled nucleotides (paragraph 0297).  Sugnet teach a valving and pumping system for admitting nucleotides (i.e., dNTPs) via flow (paragraphs 0323, 0169, and 0485) and the flowing of polymerase (paragraph 0311). Sugnet et al further teach a network of channels, in the form of a fluid assembly, for flowing reagents (paragraphs 0591 and 0595-0597).  It is also noted that Banerjee et al teach fluid channels (paragraph 0080) and pump/valve system for pushing reagents into a flow cell (paragraph 0086).  Thus, Rigatti et al, via Banerjee et al, teach the claimed limitations described above.  It would therefore have been obvious to have used a fluidic control system comprising controlled valves and pumps to flow the polymerases through a network of channels.
Regarding claim 36, the method of claim 1 is discussed above.  Banerjee et al teach flowing of reagents to remove the blocked termini (paragraph 0066). Thus, Rigatti et al, via Banerjee et al, teach the claimed limitations described above.  Therefore, it would have been obvious to flow a deblocking agent over the designated spaces.




9.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Korlach et al (U.S. Patent Application Publication No. US 2009/0208957 A1, published 20 August 2009), Rigatti et al (U.S. Patent Application Publication No. US 2013/0281306 A1, published 24 October 2013), Sugnet et al (U.S. Patent Application Publication No. US 2014/0093881 A1, published 3 April 2014), Smith et al (J. Appl. Physics, vol. 93, pages 6864-6866, published online 9 May 2003) as evidenced by, or, alternatively, further in view of Banerjee et al (U.S. Patent Application Publication No. US 2010/0111768 A1, published 6 May 2010) as applied to claim 1 above, and further in view of Ikeda et al (U.S. Patent Application Publication No. US 2005/0244873 A1, published 3 November 2005).
	Regarding claims 8-9, the method of claim 1 is discussed above in Section 8.
	Neither Korlach et al, Rigatti et al, Sugnet et al, Smith et al, nor, alternatively, Banerjee et al teach changing the magnetization after reading the sensors.
	However, Ikeda et al teach a method wherein magnetic particles are detected by magnetoresistive sensors, wherein the particles magnetize the sensors because the magnetic fields generated by the particles stay on the sensor (Abstract).  Ikeda et al also teach the field is reversed on the sensor (paragraph 0007), as well as the detection of nucleic acids (paragraph 0027), and that the method has the added advantage of providing a large detection signal that can be stored with stability (Abstract).  Thus, Ikeda et al teach the known techniques discussed above. 
With respect to the order of reading, changing (i.e., reversing) the magnetization, and removal of the particles (i.e., claims 8-9), it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of reading the sensors and removing the magnetic particles is an obvious variant of the steps taught by the cited prior art.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method taught by Korlach et al, Rigatti et al, Sugnet et al, Smith et al, and, alternatively, Banerjee et al with the teachings of Ikeda et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing a large detection signal that can be stored with stability as explicitly taught by Ikeda et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Ikeda et al could have been applied to the method taught by Korlach et al, Rigatti et al, Sugnet et al, Smith et al, and, alternatively, Banerjee et al with predictable results because the known techniques of Ikeda et al predictably result in techniques useful in magnetoresistive detection.


10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Korlach et al (U.S. Patent Application Publication No. US 2009/0208957 A1, published 20 August 2009), Rigatti et al (U.S. Patent Application Publication No. US 2013/0281306 A1, published 24 October 2013), Sugnet et al (U.S. Patent Application Publication No. US 2014/0093881 A1, published 3 April 2014), Smith et al (J. Appl. Physics, vol. 93, pages 6864-6866, published online 9 May 2003) as evidenced by, or, alternatively, further in view of Banerjee et al (U.S. Patent Application Publication No. US 2010/0111768 A1, published 6 May 2010) as applied to claim 1 above, and further in view of Hall et al (Biosens. Bioelectron., vol. 25, pages 2051-2057, published 15 May 2010).
	Regarding claim 10, the method of claim 1 is discussed above in Section 8.
	Smith et al teach multiple layers in the sensors, including a ferromagnetic layer (i.e., Fe/Co) and a Cu layer (Abstract), which is a non-magnetic material as discussed on page 82 of the instant specification; thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a non-magnetic layer (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).   
Neither Korlach et al, Rigatti et al, Sugnet et al, Smith et al, nor, alternatively, Banerjee et al explicitly teach a GMR having at least two ferromagnetic layers.
	However, Hall et al teach giant magnetoresistance sensors (Abstract) comprising two ferromagnetic layers (i.e., CoFe) and one non-magnetic layer (i.e. Cu; Section 2.1), and that the sensors have the added advantage of providing larger sensor arrays while maintaining a high readout rate (Abstract).  Thus, Hall et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method taught by Korlach et al, Rigatti et al, Sugnet et al, Smith et al, and, alternatively, Banerjee et al with the teachings of Hall et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing a large sensor array while maintaining a high readout rate as explicitly taught by Hall et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Hall et al could have been applied to the method taught by Korlach et al, Rigatti et al, Sugnet et al, Smith et al, and, alternatively, Banerjee et al with predictable results because the known techniques of Hall et al predictably result in useful magnetoresistive detectors.

Response to Arguments
11.	Applicant's arguments filed 10 December 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	The interview summary on pages 6-7 of the Remarks is acknowledged and the interview record is complete.
B.	Applicant argues on pages 7-8 of the Remarks that the proposed combination of art renders Korlach et al inoperable because Korlach et al is drawn to single molecule sequencing.
However, it is noted that the Abstract and at least paragraphs 0003, 0025, and 00272-0028 discuss single molecules as an example (i.e., by using “e.g.,” in the descriptions therein).  Korlach et al also teach detection of multiple copies of the same ligand (paragraph 0021), and also clearly state that there are disadvantages to single molecule sequencing (paragraph 0005).  Further, Korlach et al explicitly state that the “teachings of the embodiments also encompass other application such as monitoring product formation…, etc.”  See also paragraphs 0048 and 0110, as well as claims 1-6 and 8-10 of Korlach, which are drawn to methods that do not single molecules. 
Thus, the teachings of Korlach et al are not limited to single molecule sequencing.  
It is also noted that the prior art of Korlach et al clearly states that other systems that do not use ZMWs are envisioned (paragraphs 0030, 0033, 0089, and 0167).
C.	On pages 8-9 of the Remarks, Applicant repeats the arguments discussed in the previous Office Action that Korlach et al rely on immobilized polymerases.  Thus, Applicant again argues Korlach et al individually.
In response to Applicant's arguments against the references individually, it is reiterated from the previous Office Action that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, as noted in the previous Office Action, it is the prior art of Sugnet et al that is relied upon for the flowing of the polymerase as described above.  It is also noted that Banerjee et al (U.S. Patent Application No. 12/295,337, which is incorporated by reference into Rigatti et al; paragraph 0244) also teaches methods of flowing polymerase and labeled nucleotides (paragraph 0065) and the use of attached primers (paragraph 0231).
Sugnet also teach reaction chambers having picoliter volumes (paragraph 0044), thereby rending the flow of polymerases into small reaction chambers obvious.
Further, with respect to Korlach et al teach the enzymes (e.g., polymerases)  are bound to or associated with” the substrate (paragraph 0009, emphasis added by the examiner; see also paragraphs 0011, 0008, and 0022, which are cited by Applicant). Thus, Korlach et al teach broadly teach alternatives to “bound” polymerases. 
D.	Applicant argues o pages 9-10 of the Remarks that modifying Korlach et al with clonal clusters defeats the goal of single molecule sequencing.  Thus, Applicant again argues Korlach et al individually.
In response to Applicant's arguments against the references individually, it is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
As noted above, Korlach et al is not limited to single molecules.
In addition, it is noted that Korlach et al discuss amplification (paragraph 0004) and amplification chambers (paragraph 0167).
Further, Rigatti et al specifically teach clonal amplification of single molecules (paragraph 0027), as well as detection using zero-mode waveguides (paragraph 0250), thereby clearly establishing compatibility between the teachings of Korlach et al and the use of clonal clusters.
It is also reiterated that the prior art of Korlach et al clearly states that other systems that do not use ZMWs are envisioned (paragraphs 0030, 0033, 0089, and 0167).
E.	Page 11 of the Remarks merely reiterates arguments already addressed above, and includes the argument that flow is not compatible with Korlach et al.
However, as noted above, Rigatti et al clearly establish the compatibility of the methods discussed therein with ZMWs.  It is also reiterated that U.S. Patent Application No. 12/295,337 is incorporated by reference into Rigatti et al (paragraph 0244).   The ‘337 Application is the prior art of Banerjee et al, which teaches methods of flowing polymerase and labeled nucleotides (paragraph 0065) and the use of attached primers (paragraph 0231).  Banerjee et al also teach the use of amplified clonal clusters (paragraph 0055) in sequencing by synthesis analysis (paragraph 0201).  Thus, Rigatti et al, via Banerjee et al, teach the limitations regarding flowing of reagents.
It is also reiterated that the prior art of Korlach et al clearly states that other systems that do not use ZMWs are envisioned (paragraphs 0030, 0033, 0089, and 0167).
F.	Page 12 of the Remarks reiterates the argument regarding immobilized polymerases, which is addressed above.  
G.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	

Conclusion
12.	No claim is allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634